Case 1:20-cv-00183-JDL Document 18 Filed 09/15/20 Page 1 of 2         PageID #: 269




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


JOSEPH E. JURKENAS, et al.,                  )
                                             )
      Plaintiffs,                            )
                                             )
                    v.                       ) 1:20-cv-00183-JDL
                                             )
CITY OF BREWER, et al.,                      )
                                             )
                                             )
      Defendants.                            )


            ORDER REMANDING TO THE MAGISTRATE JUDGE


      The amended complaint of Joseph E. and Patricia M. Jurkenas and the Estate

of Marie L. Pozniak against the City of Brewer and two city employees asserts various

claims arising from the apparent condemnation of, and their removal from, their

property (ECF Nos. 1, 6). After United States Magistrate Judge John C. Nivison

granted the Jurkenases’s motion to proceed in forma pauperis (ECF Nos. 2-3), the

Magistrate Judge conducted a preliminary review of the complaint pursuant to 28

U.S.C.A. § 1915(e)(2) (West 2020). On July 23, 2020, the Magistrate Judge filed a

Report and Recommendation with the Court, recommending that the Court “dismiss

Plaintiffs’ claims other than their claim that the defendants deprived them of their

property under color of state law.” ECF No. 9 at 1; see Fed. R. Civ. P. 72(b). The

Jurkenases object to the Report and Recommendation and seek leave to amend their

complaint to add a claim for wrongful death. ECF No. 10 at 1, 12. They also request

that the Court “clarify” the Magistrate Judge’s Recommendation. ECF No. 10 at 1.



                                         1
Case 1:20-cv-00183-JDL Document 18 Filed 09/15/20 Page 2 of 2         PageID #: 270




      On September 8, 2020, before the Court acted on the Magistrate Judge’s

Recommended Decision and the Plaintiffs’ objections to it, the Defendants filed a

motion to dismiss the complaint in its entirety (ECF No. 16), asserting procedural

deficiencies and raising substantive defenses to the complaint, including defenses to

the claim that the Magistrate Judge recommended be allowed to proceed.

      With the preceding procedural history in mind, it is ORDERED that a ruling

on the Report and Recommendation of the Magistrate Judge (ECF No. 9) is

DEFERRED, and the matter is remanded to the Magistrate Judge for consideration

of the Plaintiffs’ objections and request for leave to amend (ECF No. 10) and the

Defendants’ Motion to Dismiss (ECF No. 16).



      SO ORDERED.

      Dated this 15th day of September, 2020.

                                                     /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE




                                         2
